Citation Nr: 1819896	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received for entitlement to service connection for irritable colon syndrome, also claimed as a digestive condition.

2. Entitlement to service connection for irritable colon syndrome, also claimed as a digestive condition.

3. Entitlement to service connection for a joints condition, to include spine, arms, and hands, also claimed as arthritis, due to trauma.

4. Entitlement to service connection for rheumatoid arthritis.

5. Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Deborah Grossman-Mitchell, Attorney


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988, from February 1989 to February 1992 and from February 1993 to February 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  March 2011 and July 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is associated with the file.  

The Board notes that an October 2017 correspondence from the Veteran's attorney made a motion to advance the Veteran's case on the Board's docket per 38 U.S.C. § 7107 due to extreme financial hardship.  Attached to this request was a Chapter 13 bankruptcy report from the Middle Distrist of Alabama.  The Board finds good cause and will grant the motion.  38 C.F.R. § 20.900(c) (2017).

The issue of entitlement to service connection chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The May 1999 rating decision denied service connection for irritable colon syndrome, also claimed as a digestive condition and notice of disagreement was not filed and no new and material evidence was received within one year of that rating decision.

2. Since the last final denial of service connection for irritable colon syndrome, new and material evidence has been received.
	
3. The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

4. The Veteran's irritable colon syndrome, also claimed as a digestive condition, is a qualifying chronic disability resulting from medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms due to his active service in the Southwest Asia theater of operations; it can at least be rated as compensable under Diagnostic Code 7319.

5. The Veteran's joint disability, to include spine, arms, and hands, also claimed as arthritis, due to trauma, did not have its onset in and is not otherwise related to his active service, nor did it manifest to a compensable degree during the presumptive period for chronic diseases.

6. The Veteran's rheumatoid arthritis did not have its onset in and is not otherwise related to his active service, nor did it manifest to a compensable degree during the presumptive period for chronic diseases.


CONCLUSIONS OF LAW

1. The May 1999 rating decision denied service connection for irritable colon syndrome, also claimed as a digestive condition is final, but the criteria for reopening the claim have been met. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017).

2. The criteria for service connection for irritable colon syndrome, also claimed as a digestive condition, have been met. 38 U.S.C. §§ 1101, 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

3. The criteria for service connection for a joints condition, to include spine, arms, and hands, also claimed as arthritis, due to trauma, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4. The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran seeks to reopen his claim of service connection for irritable colon syndrome, claimed as a digestive condition.  The May 1999 rating decision denied service connection for irritable colon syndrome on a direct basis because the service treatment records were negative and there was no medical link to the Veteran's active service and on a presumptive basis because there was no evidence of a chronic illness involving the digestive system.  The Veteran did not file a notice of disagreement and the May 1999 rating decision became final.  For the reasons below, the Board finds that new and material evidence has been received to reopen the claim.

Evidence considered along with the May 1999 rating decision includes service treatment records, VA treatment records, and a VA examination from September 1997.

In conjunction with the petition to reopen the claim for service connection for irritable colon syndrome, the Veteran submitted additional treatment records, testified at a Board hearing, and attended a VA examination in December 2013.  These records support the existence of a chronic illness involving the digestive system and are presumed credible.  Justus, 3 Vet. App. 510 at 513.  

As such, the Board finds the Veteran's hearing testimony and VA examination report to be new (as it was not before adjudicators in 1999) and material (as it goes to a previously unestablished elements - a current chronic disability and a relationship between the Veteran's service and his disability) evidence relevant to the claim for irritable colon syndrome.  The claim of service connection for irritable colon syndrome spine is reopened.  38 C.F.R. § 3.156(a).  

III. Service connection

The Veteran seeks service connection for irritable colon syndrome, a joints condition and rheumatoid arthritis. 

Service connection generally may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within a specified period of time (one year for arthritis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Veteran is competent to report symptoms and experiences observable by his senses but not to assess the etiology of a disorder.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Irritable colon syndrome

A veteran who served in the Southwest Asia Theater during the Persian Gulf War and exhibits objective indications of a qualifying chronic disability may be service connected, so long as the objective symptoms occurred either during service in the Southwest Asia Theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (MUCMI) (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Functional gastrointestinal disorders are a qualifying chronic disability; as such, the Veteran's irritable colon syndrome meets the definition of a qualifying chronic disability.  38 C.F.R. § 3.317.

The Note to 38 C.F.R. § 3.317, paragraph (A)(2)(I)(B)(3) states: Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.

In individual MUCMI determinations, the VA adjudicator may consider evidence of medical expert opinions and all other facts of record to make the final determination of whether a claimant has proven, based on the claimant's unique symptoms, the existence of a MUCMI.  Goodman v. Shulkin, 870 F.3d 1383, 1384 n.1 (Fed. Cir. 2017).  

To determine whether the undiagnosed illness is manifested to a degree of 
10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis.").  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472.

The Veteran contends that his irritable colon syndrome was caused by active duty service, to include his service in Southwest Asia during the Persian Gulf War. 

As noted at the July 2015 VA examination, there was no diagnosis of a digestive condition, but the Veteran reported diarrhea (2x/week), alternating diarrhea and constipation (2x/week), abdominal distension, and nausea (at least a couple of times per day).  The Veteran continued to report similar gastrointestinal symptoms at the March 2017 hearing, to include bloating and diarrhea.  

The July 2015 VA examiner appeared to opine against a medical link between the Veteran's service, as well as the Veteran's claimed disability being a chronic disability pattern.  The examiner opined "documented correlation of GI symptoms as indicated in the reports with no history of medical treatment ... is lacking and is less likely as not a disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The Board gives this opinion less probative weight, because it does not address the Veteran's competent lay statements or consider whether the Veteran has a chronic illness.

The Veteran is competent to report symptoms such as diarrhea, constipation, abdominal distension, and nausea.  Jandreau, 492 F.3d 1372 at 1377.  The Board finds him credible, as his complaints of symptoms have been consistent for two decades, dating back to before the May 1999 rating decision.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

The Board also finds his reports of symptoms to be probative, because they are consistent with the record. Diagnostic Code 7319, irritable colon syndrome, provides for an evaluation of 10 percent for moderate, frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114.  The Board finds that the manifestations described by the Veteran more nearly approximate an evaluation of 10 percent under Diagnostic Code 7319.

Accordingly, entitlement to service connection for a irritable colon syndrome, claimed as a digestive condition, is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.317; Gilbert, 1 Vet. App. at 53.  

Joint disability
	
The Veteran contends that his joint disability was caused by active duty service.  The Veteran reports that during the Gulf War, in Saudi Arabia, he fell off a vehicle and injured his shoulder and elbow joints.  

The Veteran underwent a VA examination in December 2013, at which the examiner diagnosed degenerative disc disease in the Veteran's back and an olecranon spur in the Veteran's left elbow.  Accordingly, the first element of service connection is met as the Veteran has a current disability regarding these joints, as diagnosed in the December 2013 VA examination.  

The Veteran reported that he moved, disassembled, and reassembled heavy military hardware.  The Board notes that the Veteran's service personnel records indiate that his duties, among other things, included being a track vehicle driver.  He also reported back pain while in service according to Service Treatment Records (STRs).  A December 1996 report of medical history reflects that the Veteran reported swollen or painful joints and painful or "trick" shoulder or elbow.  As such, the Board finds that the second element of service connection for the Veteran's joint condition is met because due the competent reports  of back pain, elbow pain, and swollen/painful joints during active duty.  

Turning to the third element of service connection, the evidence is against a medical link or nexus between the Veteran's active duty service and joint condition disability.  The December 2013 VA examiner opined against a link because although the Veteran reported back, elbow, and hand or finger pain in service, there was no evidence of chronic or ongoing treatment.  The examiner further noted that the Veteran had trigger finger in service, which was resolved with surgery in service.  The Board places weight on this VA examination report as the Veteran was examined, pertinent medical history was recorded, and a rationale was provided.  

Although the Veteran believes his joint condition was caused by his active duty service, to include the fall from a vehicle in Saudi Arabia and moving equipment, he is not competent to assess the etiology of disorders.  See Jandreau, 492 F.3d 1372 at 1377.  So, the Board does not give the Veteran's statement regarding etiology any weight.

There is no competent evidence of a causal relationship between the present joint condition disability and the disease or injury incurred or aggravated during service.  Indeed, as noted above, the only competent medical evidence regarding nexus weighs against a finding of a relationship to service.  As such, the competent and probative evidence weighs against the third element of service connection.  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for a joint condition, to include of the back and left elbow, is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53.  

Rheumatoid arthritis

The Veteran contends on his December 2009 application for compensation that he has rheumatoid arthritis incurred in or caused by his active duty service.  The Board notes that the Veteran's service treatment records are silent regarding rheumatoid arthritis.

The Veteran reported a history of arthritis to VA medical providers, but the record does not support a current disability of rheumatoid arthritis.  A July 2000 initial physical therapy evaluation reflects the physical therapist's impression of "rheumatoid," but the basis for this is unclear.  The Board notes that most of the Veteran's treatment records indicate an impression/assement of osteoarthritis.  For example, an April 2011 VA primary care note by a VA physician reflects an impression of osteoarthritis.  Additionally, while the Veteran was assessed with arthritis of the back at a December 2013 VA examination, the examiner diagnosed degenerative disc disease of the lumbar spine and other VA treatment records reflect osteoarthritis, not rheumatoid arthritis.  The examiner opined there was no evidence of rheumatoid arthritis and the rheumatoid factor was negative.  Furthermore, the at the December 2013 examination, the Veteran denied any history of rheumatoid arthritis.  In light of the foregoing, the Board finds that the probative and competent evidence weighs against a finding of current rheumatoid arthritis disability.  Indeed, the Board finds that the December 2013 examiner's opinion is probative and deserving of weight because it cited laboratory findings, assessed the etiology of the Veteran's disorders, and is more consistent with the medical records and the Veteran's lay statements.  As such, the Board finds the July 2000 assessment of rheumatoid arthritis is outweighed.  

The Veteran reported on his application for compensation that his rheumatoid arthritis was related to active service because he fell off a vehicle, and moved, disassembled, and reassembled military hardware.  Although the Veteran believes he has rheumatoid arthritis caused by his active duty service, he is not competent to diagnose or assess the etiology of disorders such as rheumatoid arthritis that involves the immune system and affects the lining of the joints (synovium) causing painful swelling that can eventually result in bone and cartilage erosion and joint deformity.  See Mayo Clinic Staff, Diseases and Conditions: Rheumatoid arthritis, http://www.mayoclinic.org/diseases-conditions/rheumatoid-arthritis/basics/definition/con-20014868.  The Board notes that lay evidence can be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 at 1377.  Here, the Board finds that the Veteran is not competent to diagnosis rheumatoid arthritis due to is complexity so his opinion in this regard, so it has no weight.  Additionally, the record does not reflect the scenarios involving (2) or (3) have been met.

Although the record reflects a single listing of "impression: rheumatoid," the Board finds that the VA examiner's degenerative disc disease diagnosis couple with the negative rheumatic factor laboratory findings indicates the competent evidence weighs in favor of finding that the Veteran has degenerative arthritis or osteoarthritis, rather than rheumatoid arthritis.  Accordingly, the first element of service connection - that of a current disability - is not met.  As Board finds that the preponderance of the evidence is against the claim, entitlement to service connection for rheumatoid arthritis is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for irritable colon syndrome, also claimed as a digestive condition, is granted.

Service connection for for irritable colon syndrome, also claimed as a digestive condition, is granted.

Service connection for a joints disability, to include spine, arms, and hands, also claimed as arthritis, due to trauma is denied.

Service connection for rheumatoid arthritis is denied.


REMAND

As noted above, compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2021, following such service.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (MUCMI) (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability for purposes of 38 U.S.C. § 1117 is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).

In June 2015, the Veteran underwent a Gulf War VA examination in regard to the Veteran's claims for service connection for chronic fatigue syndrome and a digestive condition.  The examiner opined that for direct service connection, the claims of chronic fatigue syndrome and gastrointestional problems (digestive condition) were not corroborated as having occurred during the Gulf War.  However, the examiner does not address a medical explanation for the Veteran's complaints of fatigue, pain, bloating, diarrhea, constipation, and did not diagnose a digestive condition or chronic fatigue syndrome, nor did the examiner attribute the Veteran's symptoms to any other medical diagnosis.  The examiner did not discuss if the Veteran's fatigue symptoms meet the definition of a qualifying chronic disability under 38 C.F.R. § 3.317(a)(2), (a)(4).

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain another VA Gulf War examination which addresses the above deficiencies.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner for review.  The examiner is to take a detailed medical history of the Veteran, specifically regarding his symptoms of fatigue or chronic fatigue syndrome.  The examiner is to conduct all testing necessary to rule out diagnoses of medically explained illnesses giving rise to the Veteran's symptoms.  The examiner should characterize the Veteran's claimed disability as belonging to one of four disability patterns: an undiagnosed illness; a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; a diagnosable chronic multisymptom illness with a partially explained etiology; or a disease with a clear and specific etiology.  If the Veteran has a diagnosed illness, address if it has manifested to a compensable degree.  If the Veteran has an undiagnosed illness, all appropriate medical testing should be conducted to rule out a diagnosis.

Furthermore, please clarify if the Veteran's reports of fatigue symptoms for 10 years qualify as a chronic illness.  The examiner is reminded that disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A complete rationale should be provided for all opinions expressed.  If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2. Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


